              Case 3:21-mc-80017-TSH Document 10 Filed 02/12/21 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 5        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 6
          Telephone: (415) 436-7200
 7        Fax: (415) 436-7234
          William.Frentzen@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13    IN RE APPLICATION OF FORBES                     ) No. 21-mc-80017-TSH
      MEDIA LLC AND THOMAS BREWSTER                   )
14    TO UNSEAL COURT RECORDS                         )
                                                      ) DECLARATION OF ASSISTANT UNITED
15                                                    ) STATES ATTORNEY WILLIAM FRENTZEN
                                                      )
16                                                    )
                                                      )
17                                                    )
                                                      )
18                                                    )
19

20
            I am an Assistant United States Attorney. I have been a federal prosecutor for 24 years in
21
     multiple Districts. I have been an Assistant United States Attorney in the Northern District of California
22

23 for over 14 years and most of that was as a supervisor or as Senior Trial Counsel.

24          I am currently the Chief of the Corporate Fraud Strike Force. As such I am responsible for seven

25 Assistant United States Attorneys and related support staff and their cases and investigations as well as

26
     carrying a full load of cases and investigations myself. I spent most of today having my laptop replaced
27
     by the United States Attorney’s Office and, therefore, was not fully engaged at my computer today. At
28

     DECLARATION
     CASE NO. 21-MC-80017-TSH                        1
                Case 3:21-mc-80017-TSH Document 10 Filed 02/12/21 Page 2 of 5




 1 approximately 2:08 p.m., I was notified that I was ordered by this Court to file a Declaration by 4 p.m.

 2 today. This is that Declaration.

 3
            Recently, I was informed of a filing by Petitioner in a matter that I am responsible for, along with
 4
     attorneys from the U.S. Department of Justice Computer Crime and Intellectual Property Section
 5
     (“CCIPS”). The filing was a Motion to Unseal by a non-party related to a matter that was sealed by this
 6
     Court for appropriate reasons and has never been unsealed to my knowledge.1 In all my experience in
 7

 8 this District, a filing related to a case or matter that is under seal is expected to be filed under seal unless

 9 and until the Court grants permission to file an unsealed pleading. I have discussed that status with

10 other Assistant United States Attorneys and they similarly were not aware of filing an unsealed pleading

11
     related to a sealed matter without authorization of the Court or without the underlying matter or case
12
     being unsealed. That made sense to us because it would be incongruous to file an unsealed document
13
     that related to a sealed case or matter without Court permission.
14

15          I do not believe that Petitioner’s Motion was properly served on me. I believe that I was

16 originally notified by the U.S. Department of Justice that Forbes, or some entity, may have filed multiple

17 similar motions in multiple Districts and that mine may have been one of them. Following a difficulty

18 of searching for the document – due to the sealed nature of the original matter – I was eventually given

19
     an electronic version of the Motion. If it was ever served on me, it was not through proper process.
20
            As I indicated, my first knowledge of the Motion was from the U.S. Department of Justice. To
21
     this date, I am not sure all of the components and/or agencies from DOJ that are engaged in responding
22

23 to these motions. I have had contact at least with CCIPS and from the Executive Office for United

24 States Attorney’s on this matter, but I believe that other parts of DOJ are involved and have also

25 participated in coordinating responses to these motions. There were also additional U.S. Attorney’s

26

27          1
              It is mystifying why Petitioner filed in a new case but attempted to reference a sealed matter.
28 Perhaps  that  was simply a sleight of hand to attempt to file an unsealed filing that related to a matter that
   Petitioner knew or believed was sealed.
     DECLARATION
     CASE NO. 21-MC-80017-TSH                          2
              Case 3:21-mc-80017-TSH Document 10 Filed 02/12/21 Page 3 of 5




 1 Offices that were engaged in discussions about these motions. I am not aware of all those other offices,

 2 but I believe at least the Western District of Washington and others. I did not chart out all of the U.S.

 3
     Attorney’s Offices and/or components of DOJ having to deal with these Motions.
 4
            DOJ requested of me and of CCIPS that we coordinate our filing deadline with the other offices.
 5
     I was told that the goal was to coordinate all responses to March 1, 2021. It was my understanding that
 6
     was the goal. Initially, I did not make that request to this Court because I was certain that I could file a
 7

 8 response by February 16, 2021. In part, I was sure that I could file a response promptly because there is

 9 a case in the Northern District of California from our previous Chief Judge, the Honorable Phyllis J.

10 Hamilton (who was Chief Judge at the time of her decision), In re Granick, 388 F.Supp.3d 1107 (N.D.

11
     Cal. 2019). In Granick, a request for similar information was squarely rejected by this Court. Id. at
12
     1129. Remarkably, Petitioner’s Motion completely failed to my observation to deal with this opinion, or
13
     even to cite it. With it in mind that I could quickly dispose of Petitioner’s Motion, I was set to file on
14

15 February 16, 2021. I had already drafted a response to Petitioner’s Motion and I shared that with my

16 colleague at CCIPs as of either late last week or early this week. We remain ready, willing, and able to

17 file on February 16, 2021 if this Court desires.

18          Recently, I was asked again by DOJ if I had obtained an extension to March 1, 2021. I had the
19
     impression that our office was an outlier on the timing of our response. Additionally, I received updated
20
     information regarding responding to these motions from an attorney I believe is a DOJ attorney
21
     (although she may be an attorney at one of the other U.S. Attorney’s Offices). In light of potentially
22

23 new information, and in consultation with my colleague from CCIPS, I decided to request an extension

24 from this Court. I did not revisit how many total offices were dealing with these motions. I did not ask

25 directly if we were the only office that had a different response date but assumed that was the case based

26
     on the request for us to ask for a March 1, 2021 filing date.
27

28

     DECLARATION
     CASE NO. 21-MC-80017-TSH                          3
               Case 3:21-mc-80017-TSH Document 10 Filed 02/12/21 Page 4 of 5




 1            I have no reason to deceive the Court over the date for filing a Motion for which I drafted a

 2 response last week. Especially a frivolous Motion where the Petitioner has avoided mentioning a case

 3
     directly on point from the very District where this Court sits. In 24 years of practicing in bare knuckles
 4
     litigation and in long hotly contested trials, I have never had a single ethical complaint lodged against
 5
     me. If this Court has concerns about my candor, I would ask it to consult with colleagues on the bench
 6
     who have dealt with me for years and many of them for months every day during trials. If I moved too
 7

 8 fast in requesting an extension from this Court, I apologize but I acted on the information as I believed it

 9 at the time.

10            With respect to filing the request for an extension under seal, I believed – and continue to believe
11
     – that where an entire matter has been sealed by this Honorable Court, any party seeking to file in or
12
     about that sealed matter should respect that sealing order and file pleadings under seal absent some
13
     permission from this Court. While I did not raise it at the time, I believed and still believe that Petitioner
14

15 purposely filing unsealed related to a sealed matter was not in conformance with the normal procedures

16 in this District and was inappropriate. Therefore, absent permission from the Court I am filing under

17 seal because this matter was and is sealed. I continue to believe the proper question is why Petitioner

18 ignored this Court’s original sealing order and filed unsealed without requesting the permission of this

19
     Court.
20
              I have tried to respond in the time permitted by this Court. If the Court has additional questions
21
     or concerns please let me know.
22

23            I hereby declare and affirm that the foregoing is true and correct to the best of my knowledge and

24 belief.

25

26 DATED: February 12, 2021                                 Respectfully submitted,
27                                                          DAVID L. ANDERSON
                                                            United States Attorney
28

     DECLARATION
     CASE NO. 21-MC-80017-TSH                          4
             Case 3:21-mc-80017-TSH Document 10 Filed 02/12/21 Page 5 of 5




 1                                                     /s/
                                               WILLIAM FRENTZEN
 2                                             Assistant United States Attorney
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION
     CASE NO. 21-MC-80017-TSH              5
